DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 8/13/2018, 4/8/2019, 9/11/2019, 8/31/2020 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The applicant may wish to amendment paragraph 0001 of the specification to further state that allowed Application No. 14/482,101 is allowed as U.S. Patent No. 10,045,732 B2.
Regarding claim 8, line 5, there should be a “:” after the limitation “comprising”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-20 as currently presented do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,045,732 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each disclose substantially similar subject matter, as seen in the rejection below: 
Instant Application 16/101,731
U.S. Patent No. 10,045,732 B2
Claims 1, 8 and 15: A method, device and/or computer-readable storage medium having instructions stored thereon, comprising: receiving, by a user device comprising a processor and an electro-acoustic transducer, an input instructing the user device to begin an exertion measurement to obtain muscle exertion data indicative of a level of exertion experienced by at least one muscle of a body of a user; 
Claims 1, 6 and 11:  device comprising a processor and an electro-acoustic transducer; receiving, by the device, an input instructing the  device to begin an exertion measurement to obtain muscle exertion data indicative of a level of exertion experienced by the at least one muscle;
Claims 1, 8 and 15 cont’d: in response to receiving the input, generating, by the user device, via execution of a signal generator module by the processor of the user device, a measurement bone conduction signal; 
Claims 1, 6 and 11 cont’d: in response to receiving the input … generating, via execution of the signal generator module by the processor, a measurement bone conduction signal;
Claims 1, 8 and 15 cont’d: causing, by the user device, the electro-acoustic transducer to transmit the measurement bone conduction signal through at least one bone of the body of the user while the user contracts the at least one muscle; 
Claims 1, 6 and 11 cont’d: causing, by the device, the electro-acoustic transducer to transmit the measurement bone conduction signal through the at least one bone of the body of the user while the user contracts the at least one muscle;
Claims 1, 8 and 15 cont’d: receiving, by the user device, via the electro-acoustic transducer, a modified measurement bone conduction signal, wherein the modified measurement bone conduction signal comprises the measurement bone conduction signal as modified by the body 


Claims 1, 6 and 11 cont’d: comparing, by the device, via execution of a signal comparator module by the processor of the device, the modified measurement bone conduction signal to the modified baseline bone conduction signal to obtain the muscle exertion data indicative of the level of exertion experienced by the at least one muscle.
Claims 2, 9 and 16: The method of claim 1, further comprising: prior to receiving the input, instructing, by the user device, the user to relax the at least one muscle; generating, by the user device, via execution of the signal generator module by the processor of the user device, a baseline bone conduction signal; causing, by the user device, the electro-acoustic transducer to transmit the baseline bone conduction signal through the at least one bone of the body of the user while the user relaxes the at least one muscle; and receiving, by the user device, via the electro-acoustic transducer, a modified baseline bone conduction signal, wherein the modified baseline bone conduction signal comprises the baseline bone conduction signal modified by the body of the user while the user relaxes the at least one muscle responsive to receiving instruction from the user device; and wherein the baseline comprises the modified baseline bone conduction signal.
Claims 1, 6 and 11: instructing, by a  device comprising a processor and an electro-acoustic transducer, a user to relax at least one muscle; generating, by the  device, via execution of a signal generator module by the processor of the  device, a baseline bone conduction signal; causing, by the  device, the electro-acoustic transducer to transmit the baseline bone conduction signal through at least one bone of a body of the user while the user relaxes the at least one muscle; receiving, by the  device, via the electro-acoustic transducer, a modified baseline bone conduction signal, wherein the modified baseline bone conduction signal comprises the baseline bone conduction signal modified by the body of the user while the user relaxes the at least one muscle responsive to receiving instruction from the  device;
Claims 3, 10 and 17: The method of claim 1, further comprising providing, by the user device, the level of exertion experienced by the at least one muscle to an application.
Claims 2, 7 and 12: providing, by the  device, the level of exertion experienced by the at least one muscle to an application; and executing, by the processor of the  device, the application to utilize the level of exertion to perform an operation
Claims 4, 11 and 18:  The method of claim 3, further comprising executing, by the processor of the user device, the 


Claims 8 and 13: causing, by the mobile device, the muscle exertion data to be stored.
Claims 6 and 13: The method of claim 5, wherein causing, by the user device, the muscle exertion data to be stored comprises causing, by the user device, the muscle exertion data to be stored in a memory component of the user device.
Claims 4, 5, 10 and 14: causing, by the mobile device, the muscle exertion data to be stored comprises causing, by the mobile device, the muscle exertion data to be stored in a memory component of the mobile device.
Claims 7, 14 and 19: The method of claim 5, wherein causing, by the user device, the muscle exertion data to be stored comprises causing, by the user device, the muscle exertion data to be stored by a service that is accessible by the user device via a network to which the user device is connected.
Claims 4, 5, 10 and 14: causing, by the mobile device, the muscle exertion data to be stored comprises causing, by the mobile device, the muscle exertion data to be stored by a service that is accessible by the mobile device via a network to which the mobile device is connected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Musculoskeletal 




/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791